Chalmers, J.,
concurring.
I concur fully in the views announced by the chief justice. • The importance of the subject induces me to state, in a few -words, the construction which I understand to be given to .-section 1700 of the Code of 1871.
So nmch of it as declares that no tax deed shall be invali*25•dated in any court except by proof that the taxes were paid "before sale, is held, in its broadest sense, to be invalid,- both because it is in excess of legislative authority, and because it is limited and qualified by the subsequent clause of the sentence. Standing by itself, without limitation, it would render perfect a title under a tax-collector’s deed executed in private, without either assessment or sale. Such a law the authorities cited in the principal opinion show to be unconstitutional. But the remaining clause of the section, which declares that the tax-collector’s conveyance.“ shall be primafaoie evidence that the assessment and sale, and all the proceedings of sale, were valid,” demonstrates that if the defendant (assuming the burden of proof, as he is bound to do) shall affirmatively establish that the assessment and sale, and proceedings of sale, were invalid, he will overthrow the title. What circumstances will constitute such invalidities the Legislature has not defined, but left to judicial construction. The Constitution declares that the courts shall apply the same liberal principles of construction as in sales by execution. So far as may be, the tax sale must be assimilated to sales under execution. Whatever fails to vitiate the one must fail to invalidate the other. Wherever, therefore, other portions of the statute direct the collector to do certain things in connec"tion with, or preceding, the sale, unless they be things the ■omission of which would invalidate a sale under execution, the .statute must be regarded as imposing duties on the officer for u, failure to discharge winch he will be liable to the state, or party aggrieved, but the absence of which will not afiect the title of the purchaser. Within this rule each case must stand upon its own facts.